On Petition for Rehearing.
In a petition for rehearing appellant calls attention to the ease of United States v. Fox, 60 F.(2d) 685, decided by the Circuit Court of Appeals of the Second Circuit since the submission of this ease.
The Fox" Case and the ease; at bar are distinguishable. The former was a suit in equity brought by United States against Fox and others to enjoin a liquor nuisance; maintained at certain premises, and an appeal was taken directly from an order refusing to vacate a portion of the decree. In the case at bar, appellant was adjudged guilty of contempt of court for violating an injunction issued in a suit in equity brought by the United States against her and restraining her from doing and committing any of the acts set forth in section 2-3, title 2, National Prohibition Act (section 35, title 27, USCA). No objection was made in the District Court to the bill, or the temporary or final injunctions issued upon it. The appellant was served with both injunctions, violated same, and contempt proceedings followed. She now seeks to collaterally attack the final injunction, which may not be done. Howat v. Kansas, 258 U. S. 181, 189, 42 S. Ct. 277, 66 L. Ed. 550.
The petition for rehearing is denied.